OPINION
On January 29, 1997, appellant, Michael Young, was involved in a motor vehicle accident at the intersection of West Main Street and North Columbus Street in Lancaster, Ohio. Immediately prior to the accident, appellant admitted that he had consumed alcohol at a nearby tavern.
Upon arrival of the police officer at the accident scene, appellant was arrested and charged with driving while under the influence of alcohol, in violation of R.C. 4511.19(A)(1) and was further charged with failing to yield to a red traffic light, in violation of Lancaster City Ordinance Section 313.03(C)(1).
Appellant assigns as error:
  I. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR WHEN IT FAILED TO SUSTAIN OBJECTIONS TO OPINION TESTIMONY GIVEN BY THE OFFICER WHERE THE STATE FAILED TO ESTABLISH A PROPER FOUNDATION TO ELICIT SUCH OPINION TESTIMONY.
  II. THE JURY VERDICT OF GUILTY WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.
  III. THE TRIAL COURT ERRED IN NOT RULING ON THE DEFENDANT'S MOTION FOR ACQUITTAL.
  IV. THE TRIAL COURT ERRED IN OVERRULING THE DEFENDANT'S MOTION FOR A NEW TRIAL.
 I
Through his first assignment, appellant maintains the trial court committed prejudicial error by permitting the arresting officer to give opinion testimony of whether the results of appellant's field sobriety tests were consistent with appellant being under the influence of alcohol without proper foundation.
Upon review of the record, we find the State laid proper foundation for the police officer's testimony regarding his opinions. At transcript pages 48 through 50, the arresting officer testified that he had received training in detecting and apprehending drivers suspected of operating a motor vehicle while under the influence of alcohol. The officer further testified that he had received specific training in administering field sobriety tests. This testimony was elicited prior to the officer opining appellant was under the influence of alcohol at the time of accident.
Accordingly, we hereby overrule appellant's first assignment of error.
 II, III  IV
In as much as appellant's second, third and fourth assignments of error are dependent upon the success of his first assignment of error which we found to be without merit in I,supra, we hereby overrule the remaining assignments of error raised by appellant because we find the record contains more than ample evidence to support appellant's convictions.
Accordingly, appellant's second, third and fourth assignments of error are hereby overruled.
For the reasons stated above, the judgment of conviction and sentence entered in the Lancaster Municipal Court is hereby affirmed.
By: Hoffman, J., Farmer, P.J. and Gwin, J. concur.
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Lancaster Municipal Court is affirmed. Costs assessed to appellant.